Cooper, J.,
delivered the opinion of the court.
There can be no question that Mrs. Shropshire intended to convey to the appellee, and did convey if she herself had title, a lot of land two hundred and six feet wide, nor that the land in controversy is a part of this lot. Mrs. Barr is, therefore, the “assign” of Mrs. Shropshire, whose possession was unlawfully invaded, and may maintain the present action *882just as Mrs. Shropshire might have done if she had continued owner.
The facts in reference to the entry by Mrs. Young are undisputed, and disclose that invasion of the right of the occupant which, as wai stated in Parker v. Eason, 68 Miss., 208, the action of unlawful entry and detainer was given to remedy.

The judgment is affirmed.